The unlawful transportation of intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
An automobile which had been moving upon the public highway was stopped at a filling station at the time of the arrest of the appellant. In the car there were a number of bottles containing whisky and also some empty bottles. Clarence Harmon, the appellant and a lady were in the car at the time. According to the officers who made the arrest, the appellant's conduct was such as to show that he was aware of the fact that the whisky was in the car. The appellant's defense was that he did not know that the whisky was in the car. On the conflicting testimony, the jury's conclusion was in favor of the state. In the charge of the court, the jury was informed touching the law of circumstantial evidence in an appropriate and approved manner. The finding of the jury upon the controverted issue of fact is in favor of the state.
There are no bills of exception and no brief for the appellant before this court. The fact that the appellant was in the automobile at the time the whisky was transported is not controverted. The circumstances are sufficient to support the conclusion of the jury that the appellant was engaged in the unlawful transportation of intoxicating liquor.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.